Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 2-21 are pending in this office action. This action is responsive to Applicant’s application filed 10/09/2019.
Priority
3.	Applicant’s claim for the benefit of is a continuation of 15259872, filed 09/08/2016, now U.S. Patent #10452650 is acknowledged.  
Since the Continuation Application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis.  The priority date of the instant application is at least 10/09/2019 (the filing date), but depending upon the specific material claimed, could be as early as 09/08/2016. 

Information Disclosure Statement
4.	The references listed in the IDS filed 12/19/2019 have been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5. 	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,452,650.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims in Instant Application Claims 2-21 that are rejected by corresponding claim(s) in US Patent No. 10,452,650.

Instant Application
U.S. Patent 10,452,650
2. A system comprising: 
 	a server, including one or more processors, configured to: 
 	receive, as a result of a change to a user interface, a first query in a first programming language that visually specifies the first query as a dynamic query with replaceable parameters from a client that displays the user interface, the first query including first parameters and a template identifier, wherein the replaceable parameters of the first query are the first parameters; 
 	select a template from a plurality of templates based on the template identifier; 

 	send the second query to a data store for processing; 
 	receive a query result that is 
 (i) responsive to the second query, 
 (ii) in the first programming language that visually specifies the second query as a dynamic query with replaceable parameters, wherein the replaceable parameters of the second query are the second parameters, and 
 (iii) when executed, causes a visual change in the user interface; and 
 send the query result in the first programming language to the client. 

3. The system of claim 2, wherein the server comprises: 

 	a query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template; and 
 	wherein the the client is configured to: 
 	send the first query to the server; 
 	receive the query result from the server; and 
 	execute the query result; and 
 	the data store is configured to: 
 	receive the second query from the server; 
 	process the second query; and 
 	send the query result to the server. 

4. The system of claim 2, wherein each of the templates comprise a sequence of subquery assignment statements that assign a data 
 	 i) a parameter of a query and 
 	ii) a parameter of a template. 

5. The system of claim 4, wherein one template in the plurality of templates is an entry point that specifies a beginning of execution, and wherein all other templates are dependent from the entry point. 

6. The system of claim 2, wherein: 
 	the first query does not identify an aggregation of the query results; and 
 	to compile the first query and the selected template into the second query in the second programming language, the server is configured to determine an aggregation of the query results. 

7. The system of claim 6, wherein to determine the aggregation of the query results, the server is configured to automatically identifying grouping columns in 

8. The system of claim 2, wherein the client is configured to: 
 	present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; 
 	receive, from the user, input to a particular user interfaces; 
 	generate the first parameters based on receiving the input; 
 	determine that the particular user interface is associated with the selected template; and 
 	send the first query to the server responsive to determining that the particular user interface is associated with the selected template. 

9. The system of claim 2, wherein the system comprises: 

 	a plurality of databases; 
 	wherein the query engine is configured by process the second query based on data stored in at least some of the plurality of databases. 

10. The system of claim 9, wherein a particular database comprises a plurality of shards created from rows of a table of the particular database, wherein each row is associated with the client; and 
 	wherein the particular database is configured to use the plurality of shards to cache data of the particular database. 

11. A computer storage media tangibly encoded with computer program instructions that, when executed by one or more processors, cause a computer device to perform operations comprising: 
 	receiving, by a server and as a result of a change to a user interface, a first query in a first programming language that visually 
 	selecting, by the server, a template from a plurality of templates based on the template identifier; 
 	compiling, by the server, the first query and the selected template into a second query in a second, different programming language, the second query including second parameters generated based on the first parameters and on the selected template; 
 	sending, by the server, the second query to a data store for processing; 
 	receiving, by the server, a query result that is 
 	(i) responsive to the second query, 
 	(ii) in the first programming language that visually specifies the second query as a dynamic query with replaceable parameters, 
 	(iii) when executed, causes a visual change in the user interface; and 
 	sending, by the server, the query result in the first programming language to the client. 

12. The computer storage media of claim 11, wherein the server comprises: 
 	a request handler configured to select the selected template from the plurality of templates based on the template identifier matching a property of the selected template; and 
 	a query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. 

13. The computer storage media of claim 11, wherein each of the templates comprise a 

14. The computer storage media of claim 13, wherein one template in the plurality of templates is an entry point that specifies a beginning of execution, and wherein all other templates are dependent from the entry point. 

15. The computer storage media of claim 11, wherein: 
 	the first query does not identify an aggregation of the query results; and 
 	wherein compiling the first query and the selected template into the second query in the second programming language comprises determining an aggregation of the query results. 

16. The computer storage media of claim 15, wherein to determining the aggregation of the 

17. The computer storage media of claim 11, wherein the client is configured to: 
 	present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; 
 	receive, from the user, input to a particular user interfaces; 
 	generate the first parameters based on receiving the input; 
 	determine that the particular user interface is associated with the selected template; and 
 	send the first query to the server responsive to determining that the particular user interface is associated with the selected template. 


 	receiving, by a server and as a result of a change to a user interface, a first query in a first programming language that visually specifies the first query as a dynamic query with replaceable parameters from a client that displays the user interface, the first query including first parameters and a template identifier, wherein the replaceable parameters of the first query are the first parameters; 
 	selecting, by the server, a template from a plurality of templates based on the template identifier; 
 	compiling, by the server, the first query and the selected template into a second query in a second, different programming language, the second query including second parameters generated based on the first parameters and on the selected template; 
 	sending, by the server, the second query to a data store for processing; 

 	(i) responsive to the second query, 
 	(ii) in the first programming language that visually specifies the second query as a dynamic query with replaceable parameters, wherein the replaceable parameters of the second query are the second parameters, and 
 	(iii) when executed, causes a visual change in the user interface; and 
 	sending, by the server, the query result in the first programming language to the client. 

19. The method of claim 18, wherein the server comprises: 
 	a request handler configured to select the selected template from the plurality of templates based on the template identifier matching a property of the selected template; and 
 	a query compiler configured to generate the second query from the first 

20. The method of claim 18, wherein each of the templates comprise a sequence of subquery assignment statements that assign a data variable of the template to the value of a parameter of one of the group consisting of 
i) a parameter of a query and 
ii) a parameter of a template. 

21. The method of claim 20, wherein to determining the aggregation of the query results comprises automatically identifying grouping columns in the query results such that rows having the same key values in the grouping columns are to be aggregated. 


 	a server, including one or more processors, configured to: 
 	receive, as a result of a change to a user interface, a first query in a first programming language that embeds a view template specifying the first query as a dynamic query with replaceable parameters from a client that displays the user interface, the first query including first parameters and a template identifier, wherein the replaceable parameters of the first query are the first parameters; 
 	select a template from a plurality of templates based on the template identifier; 

 	send the second query to a data store for processing; 
 	receive a query result that is 
 	(i) responsive to the second query, 
 	(ii) in the first programming language that embeds a view template specifying the second query as a dynamic query with replaceable parameters, wherein the replaceable parameters of the second query are the second parameters, and 
 	(iii) when executed, causes a visual change in the user interface; and 
 	send the query result in the first programming language to the client. 
    
2. The system of claim 1, wherein the server comprises: 


 	a query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template; and 

 	wherein the client is configured to: 
 	send the first query to the server; 
 	receive the query result from the server; and 
 	execute the query result; and the data store is configured to: 
 	receive the second query from the server;
 
 	process the second query; and 
 	send the query result to the server. 
    
3. The system of claim 1, wherein each of the templates comprise a sequence of subquery assignment statements that assign a data 
              i) a parameter of a query and 
             ii) a parameter of a template. 
    
4. The system of claim 3, wherein one template in the plurality of templates is an entry point that specifies a beginning of execution, and wherein all other templates are dependent from the entry point. 
    
5. The system of claim 1, wherein: 
 	the first query does not identify an aggregation of the query results; and 
 	to compile the first query and the selected template into the second query in the second programming language, the server is configured to determine an aggregation of the query results. 
    
6. The system of claim 5, wherein to determine the aggregation of the query results, the server is configured to automatically identifying grouping columns in the query results such that rows 
    

7. The system of claim 2, wherein the client is configured to: 
 	present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; 

 	receive, from the user, input to a particular user interfaces; 
 	generate the first parameters based on receiving the input; 
 	determine that the particular user interface is associated with the selected template; and 
 	send the first query to the server responsive to determining that the particular user interface is associated with the selected template. 
    
8. The system of claim 1, wherein the system comprises: 

 	a plurality of databases; 
 	wherein the query engine is configured by process the second query based on data stored in at least some of the plurality of databases. 
    
9. The system of claim 8, wherein a particular database comprises a plurality of shards created from rows of a table of the particular database, wherein each row is associated with the client; and 
 	wherein the particular database is configured to use the plurality of shards to cache data of the particular database. 
    
10. A computer storage media tangibly encoded with computer program instructions that, when executed by one or more processors, cause a computer device to perform operations comprising: 
 	receiving, by a server and as a result of a change to a user interface, a first query in a first programming language that embeds a view 
 	selecting, by the server, a template from a plurality of templates based on the template identifier; 
 	compiling, by the server, the first query and the selected template into a second query in a second, different programming language, the second query including second parameters generated based on the first parameters and on the selected template; 

 	sending, by the server, the second query to a data store for processing; 
 	receiving, by the server, a query result that is 
 	(i) responsive to the second query, 
 	(ii) in the first programming language that embeds a view template specifying the second query as a dynamic query with replaceable 
 	(iii) when executed, causes a visual change in the user interface; and 
 	sending, by the server, the query result in the first programming language to the client. 
    

11. The computer storage media of claim 10, wherein the server comprises: 
 	a request handler configured to select the selected template from the plurality of templates based on the template identifier matching a property of the selected template; and 

 	a query compiler configured to generate the second query from the first parameter and the selected template after the request handler selects the selected template. 
    

12. The computer storage media of claim 10, wherein each of the templates comprise a 
    
13. The computer storage media of claim 12, wherein one template in the plurality of templates is an entry point that specifies a beginning of execution, and wherein all other templates are dependent from the entry point. 
    
14. The computer storage media of claim 10, wherein: 
 	the first query does not identify an aggregation of the query results; and 
 	wherein compiling the first query and the selected template into the second query in the second programming language comprises determining an aggregation of the query results. 
   

15. The computer storage media of claim 14, wherein to determining the aggregation of the 
    

16. The computer storage media of claim 10, wherein the client is configured to: 
 	present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; 

 	receive, from the user, input to a particular user interfaces; 
 	generate the first parameters based on receiving the input; 
 	determine that the particular user interface is associated with the selected template; and 
 	send the first query to the server responsive to determining that the particular user interface is associated with the selected template. 
    

 	receiving, by a server and as a result of a change to a user interface, a first query in a first programming language that embeds a view template specifying the first query as a dynamic query with replaceable parameters from a client that displays the user interface, the first query including first parameters and a template identifier, wherein the replaceable parameters of the first query are the first parameters; 
 	selecting, by the server, a template from a plurality of templates based on the template identifier; 
 	compiling, by the server, the first query and the selected template into a second query in a second, different programming language, the second query including second parameters generated based on the first parameters and on the selected template; 

 	sending, by the server, the second query to a data store for processing; 

 	(i) responsive to the second query, 
(ii) in the first programming language that embeds a view template specifying the second query as a dynamic query with replaceable parameters, wherein the replaceable parameters of the second query are the second parameters, and 
 (iii) when executed, causes a visual change in the user interface; and 
 	sending, by the server, the query result in the first programming language to the client. 

18. The method of claim 17, wherein the server comprises: 
 	a request handler configured to select the selected template from the plurality of templates based on the template identifier matching a property of the selected template; and

 	 a query compiler configured to generate the second query from the first parameter and 
    

19. The method of claim 17, wherein each of the templates comprise a sequence of subquery assignment statements that assign a data variable of the template to the value of a parameter of one of the group consisting of i) a parameter of a query and ii) a parameter of a template. 
    
20. The method of claim 19, wherein one template in the plurality of templates is an entry point that specifies a beginning of execution, and wherein all other templates are dependent from the entry point. 

   
21. The method of claim 17, wherein: 
 	the first query does not identify an aggregation of the query results; and 
 	wherein compiling the first query and the selected template into the second query in the 
    
22. The method of claim 21, wherein to determining the aggregation of the query results comprises automatically identifying grouping columns in the query results such that rows having the same key values in the grouping columns are to be aggregated. 
    
23. The method of claim 17, wherein the client is configured to: 
 	present, to a user, a plurality of user interfaces, each user interface being associated with a template of the plurality of templates; 
 	receive, from the user, input to a particular user interfaces; 
 	generate the first parameters based on receiving the input; 
 	determine that the particular user interface is associated with the selected template; and 
 	send the first query to the server responsive to determining that the particular user 


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 2-21 are merely an obvious variation of claims 1-23 of US Patent No. 10,452,650. Therefore, these two sets of claims are not patentably distinct.

Claim Objection
6.	Claim 3 is objected to because of the following informalities:    
In claim 3, the term “wherein the the client is configured to: send the first query to the server”, it should be written as “wherein the client is configured to: send the first query to the server”. 
     	Appropriate correction is required.

7.	Claims 8, 17 recites the limitation "a template”. There is insufficient antecedent basis for those limitations in the dependent claims.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
02/20/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156